Exhibit 10.27

OFFICE SHARING AGREEMENT

This Office Sharing Agreement (“Agreement”) is entered into as of November 30,
2006 by and between Sherborne Investors Management LP (“Sherborne”) and Ampex
Corporation (“Ampex”) in connection with the use and occupancy by Sherborne and
its affiliates of the premises covered by the lease dated August 14, 1997
between TRST New York, inc., LAFP New York Inc. and The Alaska Permanent Fund,
collectively, as Landlord, and Ampex, as Tenant (the “Lease”). All terms used
and not defined herein shall have the respective meanings given to them in the
Lease.

WHEREAS, pursuant to Sections 15.1 and 15.3(B) of the Lease, Ampex may permit
the Premises or any part thereof to be occupied or used for desk space, mailing
privileges or otherwise by any entity that controls or is controlled by Ampex or
is under common control with Ampex, provided that Ampex has notified the
Landlord before any such transaction is consummated; and

WHEREAS, Sherborne and its affiliates may be deemed to be under common control
with Ampex, and Ampex has previously notified Landlord that certain affiliates
of Sherborne would be occupying and using the Premises, and such affiliates have
continuously occupied and used the premises, as permitted under the Lease, since
1997; and

WHEREAS, Sherborne has recently notified Ampex that Sherborne and its affiliates
intend to use and occupy the Premises on a more active basis than in the past;

NOW, THEREFORE, in consideration of the anticipated increase in the use and
occupancy of the Premises by Sherborne and its affiliates, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, each of Ampex and Sherborne hereby agrees as follows:

 

  1. Continued Occupancy by Sherborne; Expenses Borne by Ampex. Sherborne and
its affiliates may continue to use and occupy the Premises with Ampex, and Ampex
shall remain as the Tenant under the Lease. Accordingly, Ampex shall continue to
pay all office rent, taxes, and other charges due under the Lease and all other
charges relating to the use and occupancy of the Premises, including but not
limited to cleaning, maintenance, utilities and equipment rental (collectively,
“Office Expenses”), and all salaries and related expenses of all Ampex personnel
located at the Premises (“Salary Expenses”).

 

  2. Reimbursement by Sherborne. As consideration for the increased use and
occupancy of the Premises by Sherborne and its affiliates, Sherborne shall pay
to Ampex twenty-one thousand dollars ($21,000) per month during the period
beginning on December 1, 2006 and ending on the earlier of (i) the expiration of
the Lease or (ii) thirty (30) days after Sherborne first notifies Ampex that it
plans to discontinue its increased use and occupancy of the Premises. In
addition,

 

Page 1 of 3



--------------------------------------------------------------------------------

Sherborne shall reimburse Ampex for that portion of the Salary Expenses that may
be allocated to any non-executive Ampex employee who devotes a significant
percentage of his or her working hours to Sherborne matters.

 

  3. Renewal Term. (a) Not later than ten (10) months prior to the Fixed
Expiration Date (i.e., one (1) month prior to the date Ampex is required to
notify Landlord of Ampex’s exercise of its option to extend the Term of the
Lease for the Renewal Term), Sherborne shall notify Ampex in writing as to
whether Sherborne intends to continue to use and occupy the Premises during the
Renewal Term. In the event that Ampex intends to exercise its option to extend
the Term of the Lease for the Renewal Term, then Ampex shall permit Sherborne
and its affiliates to continue to use and occupy the Premises with Ampex during
the Renewal Term; provided that: (i) Sherborne shall continue to use and occupy
the Premises with Ampex for the duration of the Renewal Term; (ii) Ampex and
Sherborne shall negotiate a reasonable adjustment to the reimbursement amounts
payable by Sherborne pursuant to paragraph 2 above for such shared use and
occupancy, which adjustment shall be proportionate to any change in the rent
payable by Ampex and the portion of the Premises to be occupied by Sherborne
during the Renewal Term; and (iii) if Ampex and Sherborne are unable to agree on
such adjustment, this Agreement shall terminate effective on the Fixed
Expiration Date.

(b) In the event that Ampex does not intend to renew the Lease or continue to
occupy the Premises following the Fixed Expiration Date of the Lease, then, not
later than ten (10) months prior to the Fixed Expiration Date (i.e., one
(1) month prior to the date Ampex would have been required to notify Landlord of
Ampex’s exercise of its option to extend the Term of the Lease for the Renewal
Term), Ampex shall: (i) so notify Sherborne in writing; and (ii) offer to
Sherborne the opportunity to negotiate with the Landlord for Sherborne’s renewal
of the Lease, all in accordance with and subject to the other terms and
conditions set forth in the Lease.

 

  4. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, and shall be binding upon and
inure to the benefit of the heirs, successors and assigns of the parties. Each
of Ampex and Sherborne hereby agrees to do such further acts and things, and to
execute and deliver such additional agreements, conveyances, assignments and
instruments, as the other party may reasonably request in connection with the
performance of this Agreement or in order to better assure and confirm such
party’s rights and remedies hereunder.

 

Page 2 of 3



--------------------------------------------------------------------------------

In witness whereof, each of Ampex and Sherborne has duly executed this Agreement
as of the date first written above.

 

SHERBORNE INVESTORS MANAGEMENT LP,

By its General Partner, Sherborne Investors

Management GP, LLC

By:  

/s/ Edward J. Bramson

Name:   Edward J. Bramson Title:   Managing Member AMPEX CORPORATION By:  

/s/ Joel D. Talcott

Name:   Joel D. Talcott Title:   Vice President

 

Page 3 of 3